—Judgment unanimously affirmed. Memorandum: Supreme Court erred in limiting defendant’s cross-examination of the victim and another eyewitness with respect to their prior violent acts (see, People v Jones, 115 AD2d 302; People v Brinkworth, 112 AD2d 799, lv denied 66 NY2d 614; People v Ayrhart [Joel], 101 AD2d 703). In light of the overwhelming evidence of guilt, however, we conclude that the error was harmless beyond a reasonable doubt (see, People v Allen, 67 AD2d 558, 560, affd 50 NY2d 898). We reject the contention that the court’s refusal to mark the school records of those witnesses as court exhibits deprived defendant of effective appellate review (cf., People v Harrison, 85 NY2d 794). The record supports the suppression court’s determination that the identification of defendant’s photograph was not the result of any suggestive conduct by the police (see, People v Brooks, 139 AD2d 657, 658). (Appeal from Judgment *1058of Supreme Court, Monroe County, Siracuse, J. — Assault, 2nd Degree.) Present — Denman, P. J., Green, Fallon, Doerr and Boehm, JJ.